Citation Nr: 1233998	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-30 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the residuals of a ruptured right Achilles tendon.

2.  Entitlement to an evaluation in excess of 10 percent for a right hip disability.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to special monthly compensation based on claimed loss of use of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2008, the Board granted entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), from 30 percent to 50 percent.  At that time, the Board also remanded the remaining four claims to the agency of original jurisdiction (AOJ) for additional development.  In August 2010, the Board remanded the case to schedule the Veteran for a hearing.

The Veteran provided testimony at a hearing before the Board via video conference in June 2012.  The record was held open for 60 days after the hearing to allow for the Veteran or his representative to submit additional evidence.  No additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds it necessary to remand the claims on appeal to the AOJ for additional development.

During his June 2012 Board hearing, the Veteran identified multiple treatment facilities and providers who have treated him for problems with his right hip, knee, and Achilles tendon.  His representative indicated that records from these sources would possibly be submitted within 60 days after the hearing; however, no such records have been received.  Thus, a remand is necessary to allow for the AOJ to make arrangements to obtain these potentially relevant records.

First, the Veteran indicted that he receives treatment from the VA Medical Center (VAMC) in West Haven, Connecticut, and its associated outpatient clinics.  Updated records from these facilities should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Next, the Veteran also identified multiple private treatment providers-William W. Backus Hospital in Norwich, Connecticut; Dr. D'Mello in Old Lyme, Connecticut; and Dr. Cambridge in Norwich, Connecticut.  VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Although records from these providers have previously been obtained, the Veteran indicated at the hearing that he has received more recent treatment.  Thus, on remand, the AOJ must make reasonable efforts to obtain these potentially relevant records.

Additionally, the Veteran testified that each of his service-connected disabilities had recently worsened, including since the most recent VA compensation examination.  The last VA compensation examination pertaining to these claims was conducted in March 2009.  Given that over three years have passed since the most recent VA compensation examination and that the Veteran's disabilities may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his service-connected right hip, right knee, and right Achilles tendon disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  An examination is also warranted to assess whether the Veteran's service-connected disabilities have resulted in loss of use of the right leg.

The Veteran's Virtual VA folder also contains references to evidence that is not present in the paper claims file or in Virtual VA.  Therefore, the Board finds that a remand is necessary to associate with the claims file any records referred to in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).   Moreover, on remand, the AOJ will have an opportunity to consider in the first instance the additional evidence that was added to the Virtual VA folder subsequent to the most recent supplemental statement of the case.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, for any records currently referred to in Virtual VA that are not in the claims file, associate the records with either the paper claims file or Virtual VA.

2.  Obtain the Veteran's more recent treatment records from the West Haven VAMC and its associated outpatient clinics, and associate the records with the claims folder.

3.  Make arrangements to request and obtain more recent treatment records from William W. Backus Hospital in Norwich, Connecticut; Dr. D'Mello in Old Lyme, Connecticut; and Dr. Cambridge in Norwich, Connecticut.  Obtain a release from the Veteran as necessary.

4.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

5.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right hip, right knee, and right Achilles tendon disabilities, as well as whether the Veteran has loss of use of his right leg.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right hip, right knee, and right Achilles tendon disabilities.

The examiner should report the range of motion of the right hip and right knee, in degrees.  Range of motion of the right ankle should be reported if the Veteran's right Achilles tendon disability results in limitation of motion of the right ankle.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right hip, right knee or right ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For the right Achilles tendon disability, the examiner should also characterize the severity of the disability in terms of mild, moderate, moderately severe, severe, or pronounced.

For the patellofemoral syndrome of the right knee, the examiner should determine whether there is any evidence of recurrent subluxation or lateral instability of the knee, and if so, to what extent.

The examiner should comment on whether the Veteran has actual loss or loss of use of the right leg and, if so, at what level; e.g., hip, above the knee, foot, etc.  For this portion of the examination, in addition to service-connected right hip, right knee, and right Achilles tendon disabilities, the examiner must also consider the effects of service-connected neuropathy of the right lower extremity, which is not on appeal but nevertheless affects the Veteran's right leg.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

